Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 2/10/22.
2.	Claims 1-20 are pending in the application. Claims 1, 8, and 15 are independent claims.




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/22 was filed after the mailing date of the application on 2/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, PGPub. 2015/0002391 filed (6/27/2014).
In reference to independent claim 1, Chen teaches:
	detecting an act made by a user involving physical contact with an electronic device or physical movement of an electronic device or detecting a voice command from a user (See Chen, para. 0105-0114) a means of utilizing an wearable electronic device upon placing the electronic device on the head of a user and thus providing an act of physical contact with a device. 
	detecting a predetermined gesture made by the user after detecting the act or the voice command (See Chen, para. 0112-0116) a means of detecting predefined gestures to control movement of content, icons, and cursors. The gestures can cause a cursor to select icons, move to different areas of the screen, and further can control a joystick.
	presenting a cursor at a location in a central area on a display of the electronic device after detecting the predetermined gesture (See Chen, para. 0110-0115) a means of controlling a cursor within different areas of the display using gestures received from a user including an initial location received as well as multiple other locations determined for the cursor such as for choosing a ‘light’ icon in the center area of the screen or the ‘crane’ icon in an additional central area of the screen. 
	detecting gesture instructions from the user after detecting the predetermined gesture (See Chen, para. 0110-0117) discloses gestures for controlling a cursor and placing the cursor in different areas of the screen to ultimately select different content and/or perform different functions related to screen objects. Figures 3a-3c illustrate different movements of the cursor through the gesture instructions being received from the user. 
	moving the cursor from the location to another location on the display according to the gesture instructions (See Steinberg, para. 0110-0117) commands are received through gestures made by a user and cursor movement is controlled in response to the received command instructions. 
In reference to dependent claim 4, Chen teaches:
	Recognizing the user using a recognition mechanism (See Chen, para. 0133) discloses hand gesture recognition, tracking, beam steering, and control command signal generation to recognize a user.  
In reference to dependent claim 5, Chen teaches:
	Turning on a gesture sensor or sensing system after detecting the act or the voice command (See Chen, para. 0142-0145) a sensing system is turned on which is interpreted as ‘activated’ based on a a user moving within range of the sensor. 
In reference to dependent claim 6, Chen teaches:
	Detecting gesture instructions from the user based on records of the user (See Chen, para. 0148) a means of detecting gesture instructions from the user based on images displayed from a recorded images. 


In reference to dependent claim 7, Chen teaches:
	Detecting a gesture in records after recognizing the user (See Chen, para. 0153) function keys can be identified and function key positions can be stored in the processor
In reference to claims 8, 11-14, the claims recite a method for carrying out similar limitations to those found in claims 1 and 4-7. Therefore, the claims are rejected under similar rationale.
In reference to claims 15, 18-20, the claims recite an apparatus including an electronic device for carrying out similar limitations to those found in claims 1, 4 and 6-7. Therefore, the claims are rejected under similar rationale. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, PGPub. 2015/0002391 filed (6/27/2014) in view of Brumback et al., PGPub. 2014/0135631 filed (1/13/2014).
In reference to dependent claim 2, Chen teaches:
	Performing gaze detection after detecting the voice command from the user and before detecting the predetermined gesture (See Chen, para. 0109-0116) a means of performing functions in response to receiving specific hand gestures in relation to different electronic devices. The reference fails to explicitly teach performing gaze detection after receiving the voice command however the reference to Brumback (See para. 0069) allows for gaze detection to act as a trigger to perform specific functionality as it relates to an electronic device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Chen which discloses performing hand and body gestures to trigger specific functionality within an electronic device with the reference to Brumback which teaches gaze detection to control an electronic device since it would have improved the awareness of the detection system through similar body specific triggers. 
In reference to dependent claim 3, Chen teaches:
	Before detecting gesture instructions from the user, detecting the predetermined gesture after detecting that the user looks at a direction toward the electronic device (See Chen, para. 0109-0116) a means of performing functions in response to receiving specific hand gestures in relation to different electronic devices. The reference fails to explicitly teach performing gaze detection after receiving the voice command however the reference to Brumback (See para. 0069) allows for gaze detection to act as a trigger to perform specific functionality as it relates to an electronic device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Chen which discloses performing hand and body gestures to trigger specific functionality within an electronic device with the reference to Brumback which teaches gaze detection to control an electronic device through a user looking at the specific device since it would have improved the awareness of the detection system through similar body specific triggers. 
In reference to claims 9 and 10, the claims recite a method for carrying out similar limitations to those found in claims 1-7. Therefore, the claims are rejected under similar rationale.
In reference to claims 16 and 17, the claims recite an apparatus including an electronic device for carrying out similar limitations to those found in claims 1-4 and 6-7. Therefore, the claims are rejected under similar rationale. 



Conclusion
8.	The examiner recommends adding, with reference to independent claim 1, language to further detail ‘the act’ in reference to ‘detecting an act made by a user involving a physical contact with an electronic device’ and ‘physical movement of an electronic device’. Also, the claim includes ‘presenting a cursor at a location in a central area on a display’. The phrase ‘central area’ is a relative term with no definite location. The examiner recommends removing ‘central’ or add a specific x,y coordinate location. The examiner recommends adding language to the limitation in independent claim 1 which states ‘detecting gesture instructions’, to clarify what type of instructions (i.e. software instructions based on a selection, an actual additional gesture, or something different). The examiner recommends an interview to discuss concepts as they relate to applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178